DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “A light guide plate, wherein a main body of the light guide plate is made of an optical-glass material, the light guide plate has a built-in cavity, the cavity is filled with a conductive hydrogel, and each end of the light guide plate has an electrode arranged to connect electronically to the conductive hydrogel in the cavity; the conductive hydrogel is in a liquid state when it is not electrified, and becomes a colloidal state when the conductive hydrogel in the cavity is electrified ” including the remaining limitations.
	Examiner Note:  Conductive Hydrogel materials (e.g. polyvinyl alcohol (PVA) and polyacrylic acid (PAA) are known (see, for example Qi et al, Chinese Pub. No. CN113717405, page 1, last paragraph, pg. 2, 1st paragraph. Not Prior Art but confirms that PAA is a conductive hydrogel). 
Also, PAA is known to be used for light guide plate material (see, for example, Kawato et al, WIPO Pub. No. 2007/148,508, English machine provided. See page 8, paragraph [0025]).
However, not in a liquid state, as claimed, and not with colloidal properties, as claimed. No truly relevant material was found in the Prior Art.

	Regarding Claim 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 11, and specifically comprising the limitation of “a main body of the light guide plate is made of an optical-glass material, the light guide plate has a built-in cavity, the cavity is filled with a conductive hydrogel, and each end of the light guide plate has an electrode arranged to connect electronically to the conductive hydrogel in the cavity; the conductive hydrogel is in a liquid state when it is not electrified, and becomes a colloidal state when the conductive hydrogel in the cavity is electrified ” including the remaining limitations.
	Claims 2-10 and 12-15 are allowable, at least, because of their dependencies.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

CONTACT INFORMATION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879